DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art such as Seo et al. discloses a method for receiving a downlink signal by 
an apparatus in a wireless mobile communication system, the method includes receiving common downlink control information including a resource indication value, RIV, wherein the RIV is mapped to a start index S and a length L of consecutive virtual resource blocks, VRBs; and receiving the downlink signal on the consecutive VRBs, wherein the start index, S, is an element of a first set  
{s: s=mG<[                        
                            
                                
                                    N
                                
                                
                                    v
                                    R
                                    B
                                
                            
                        
                    /G]∙G} and the length, L, is an element of a second set {1:1=nG≤[                        
                            
                                
                                    N
                                
                                
                                    v
                                    R
                                    B
                                
                            
                        
                    /G]∙G}, where m is an integer of 0 or higher, n is an integer of 1 or higher,                         
                            
                                
                                    N
                                
                                
                                    v
                                    R
                                    B
                                
                            
                             
                        
                    is the number of VRBs in a downlink system bandwidth, and G is an integer of 2 or higher. See abstract.
	Seo fails to disclose “…wherein based on a number of RBs of the second BWP being greater than the number of RBs of the first BWP, a starting RB index S and a number of contiguous RBs L of the RB set corresponding to the RIV respectively have one of the following values in the second BWP:
- the starting RB index S: {0, K, 2*K, ..., (                        
                            
                                
                                    N
                                
                                
                                    B
                                    W
                                    
                                        
                                            P
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    -1)*K}, and
- the number of contiguous RBs L: {K, 2*K, 3*K, ...,                         
                            
                                
                                    N
                                
                                
                                    B
                                    W
                                    
                                        
                                            P
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    *K} where                         
                            
                                
                                    N
                                
                                
                                    B
                                    W
                                    
                                        
                                            P
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     is the number of RBs of the first BWP, and
where K is a power value of 2 and is determined based on (the number of RBs of the second BWP/the number of RBs of the first BWP).” as required in independent claim 1 (similarly, independent claims 6, 11 and 16).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645    
August 31, 2022